DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-14 are pending according to the most recent claim set dated June 2, 2022.  The amendment and response have been entered.  
With regard to the rejection of claims 1-14 for double patenting over the claims of US Patent 10,501,449, the terminal disclaimer filed on June 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,501,449 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the rejection is withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods of use are novel and non-obvious over the art.  The closest prior art is, for example, WO 2013/039802.  The prior art teaches compounds of the structure 
    PNG
    media_image1.png
    207
    232
    media_image1.png
    Greyscale
 as RONK inhibitors.  As a particular example of a structurally similar compound, the prior art teaches the compound 
    PNG
    media_image2.png
    153
    339
    media_image2.png
    Greyscale
as Example 7.  While the prior art compound has the same R1, B and R2 groups as in the instantly claimed formula, the compound also differs in several respects.  The prior art teaches a piperidine ring in place of the instantly required morpholine ring and the point of attachment for R1 is in a different position on the ring.  There is an alkylene linker between R1 and the piperidine ring that is not present in the instant claims.  Finally, the linker between the piperidine ring and the phenyl ring corresponding to instant B does not meet the limitations of instant L1. The prior art does not provide any motivation to make the particular changes necessary to arrive at a compound falling within the scope of the instant claims. Accordingly, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-14 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699